409 Ill. 216 (1951)
99 N.E.2d 346
NORTON COMPANY, Appellant,
v.
THE DEPARTMENT OF REVENUE, Appellee.
No. 31196.
Supreme Court of Illinois.
Announced May 21, 1951.
Remanded with directions.
Mr. JUSTICE DAILY delivered the announcement of the court:
Pursuant to the order entered by the United States Supreme Court in the cause of Norton Company v. The Department of Revenue of Illinois, (No. 133, October Term, 1950, of said court), our opinion in the same cause, reported at 405 Ill. 314, is modified to hold that the company is not liable under the Retailers' Occupation Tax Act, for income derived from orders sent directly to Worcester, Massachusetts, by the Illinois customer and shipped directly to the customer from Worcester. Our decision is reaffirmed in all other respects and the cause remanded to the circuit court of Sangamon county for a determination of the amount of credit to which Norton Company is entitled by virtue of direct sales in the nature of those described above.
Remanded with directions.